DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on April 05, 2022 disclaiming the terminal portion of any patent granted on this application has been recorded.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Prior art fails to show or reasonably suggest the claim limitation “a first phase for identifying features specific to the object of interest using training video content including: receiving the training video content including the object of interest, wherein the training video content is distinct from the source video content; extracting, from the one or more audio features and the one or more video features based upon processing the training video content, at least one audio feature or at least one video feature specific to the object of interest; and a second phase for identifying the object of interest using the source video content including: receiving the source video content including multiple objects distributed in a plurality of frames, the multiple objects including the object of interest; identifying, in the plurality of frames, the object of interest in response to detecting the at least one audio feature or the at least one video feature specific to the object of interest extracted during the first phase;” in combination with all other claimed limitation of independent claim 1.

Prior art fails to show or reasonably suggest the claim limitation “a first phase for identifying features specific to the object of interest using training video content including: receive the training video content including the object of interest, wherein the training video content is distinct from the source video content; and extract, from the one or more audio features and the one or more video features based upon processing the training video content, at least one audio feature or at least one video feature specific to the object of interest; and a second phase for identifying the object of interest using the source video content including: receive the source video content including multiple objects distributed in a plurality of frames, the multiple objects including the object of interest; 3 155677975.1Application No. 17/338,515Attorney Docket No.: 120299-8002.US01Non-Final Office Action dated January 6, 2022identify, in the plurality of frames, the object of interest in response to detecting the at least one audio feature or the at least one video feature specific to the object of interest extracted during the first phase;” in combination with all other claimed limitation of independent claim 8.

Prior art fails to show or reasonably suggest the claim limitation “a first phase for identifying features specific to the object of interest using training video content including: receiving the training video content including the object of interest, wherein the training video content is distinct from the source video content; extracting, from the one or more audio features and the one or more video features based upon processing the training video content, at least one audio feature or at least one video feature specific to the object of interest; and a second phase for identifying the object of interest using the source video content including: receiving the source video content including multiple objects distributed in a plurality of frames, the multiple objects including the object of interest; identifying, in the plurality of frames, the object of interest in response to detecting the at least one audio feature or the at least one video feature specific to the object of interest extracted during the first phase;” in combination with all other claimed limitation of independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424


/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424